UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

---- X
MANDY POULIN, individually and as
Executrix of the Estate of Kurt Hiebaum,
Plaintiff,
19 CV 10959 (VB)
V.
UNITED STATES OF AMERICA,
Defendant. :
n---X

By Order dated February 27, 2020, the Court directed plaintiff to show cause in writing
for her failure to comply with Rule 4(m). (Doc. #3). By letter dated March 4, 2020, plaintiff’s
counsel apologizes for serving defendants with an unexecuted and unissued summons, requests
additional time to serve defendant with a properly issued summons, and requests that the Court
issue the proposed, “corrected” summons attached to his letter. (Doc. #4).

The Clerk of Court, not district judges, issues summonses upon proper requests from
parties.

Accordingly, pursuant to Rule 4(m), is it HEREBY ORDERED:

1. By March 18, 2020, plaintiff shall properly request the issuance of, and obtain, a
summons from the Clerk of Court. Plaintiffs counsel is encouraged to review the Clerk’s
instructions on requesting the issuance of asummons. Those instructions are set forth quite
clearly on the ECF docket in the notice issued by the Clerk on November 27, 2019.

2. By May 18, 2020, plaintiff shall properly serve defendant with the summons and
complaint.

3, By May 25, 2020, plaintiff shall file on the ECF docket proof of service of the

summons and complaint.

 

 
4, Defendant’s time to answer, move, or otherwise respond to the complaint is
stayed pending proper service of the summons and complaint.

The Court notes that plaintiffs counsel’s failure properly to request the issuance of a
summons, read and comply with notices from the Clerk, serve defendant, and docket the
December 18, 2019, affidavit of (defective) service, led directly to the Court’s February 27 Order
and wasted the Court’s time. Counsel is advised to avoid wasting the Court’s time in the future.
Dated: March 4, 2020

White Plains, NY
' ORDERED:

 

Uh L. Briccetti
United States District Judge

 
